Dismissed and Memorandum Opinion filed August 31, 2006







Dismissed
and Memorandum Opinion filed August 31, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00848-CV
____________
 
UNITED STATES LIABILITY INSURANCE
COMPANY, Appellant
 
V.
 
GREENSPOINT LANDING CONDOMINIUM
ASSOCIATION, INC., Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 750,651
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 25, 2005.  On August 25, 2006,
appellant filed a motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
31, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.